DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-7 in the reply filed on 11/10/2021 is acknowledged.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-4, 7, 31-34, 37-41, 44-48, 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al (US 20210298000 A1, hereinafter referred to as Park).
		Re claim 1, Park teaches a method for wireless communication at a first base station (IAB Node/first access node (Parent node of the first child node and second child node), Fig. 33-40, Par 0417), comprising:
	(i) identifying a second base station (IAB-donor/second access node, Fig. 34-41, Par 0417) that is connected to one or more user equipment (UEs) (UE connected to child access node, Fig. 33, UE1, UE2, Fig. 39) via a wireless repeater (Child access node/child IAB node) (Fig. 33-41, Par 0416-0420, Par 0423-0427, Par 0454-0457 ----the configuration message received by the IAB node (first access 
	(ii) receiving, from the second base station  (IAB-donor/second access node, Fig. 34-41), an indication (the configuration message received by the IAB node from IAB-donor includes flexible resources, resource index for the child nodes, indication to activate resources for the child nodes) of control information (resource activation for the child nodes) for the wireless repeater  (Child access node/child IAB node) to communicate with the one or more UEs (UE connected to child access node, Fig. 33, UE1, UE2, Fig. 39) (Fig. 33-41, Par 0416-0420, Par 0423-0427, Par 0435-0445, Par 0450-0451); and
	(iii) transmitting, to the wireless repeater  (Child access node/child IAB node), the control information (activation indication of the flexible resources/resource index) based at least in part on the received indication (the configuration message received by the IAB node from IAB-donor) (Fig. 33-41, Par 0416-0420, Par 0423-0427, Par 0435-0445, Par 0450-0451, Par 0462-0464).
		Claim 31 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 38 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.

		Re claims 2, 32, 39, 46, Park teaches to receive the indication of the control information (the configuration message received by the IAB node from IAB-donor) over a backhaul link (wireless backhaul, Fig. 16, Fig. 32) between the first base station (IAB Node/first access node (Parent node of the first child node and second child node)) and the second base station (Fig. 34-41, Par 0417) (Fig. 16, Fig. 32, Fig. 34-41, Par 0401, Par 0416-0420, Par 0423-0427, Par 0435-0445).
		Re claims 3, 33, 40, 47, Park teaches to determine second control information (deactivating resources of a child node and subsequently, activating resources of another child node), for the wireless repeater (Child access node/child IAB node) to communicate with one or more UEs connected to the first base station via the wireless repeater (UE connected to child access node, Fig. 33, UE1, UE2, Fig. 39); determine a communications schedule (determining when to transmit resource deactivation of a child node and resource activation of another child node) for the wireless repeater based at least in part on the control information (activation of flexible resources for the child node) and the second control information (deactivating resources of a child node and subsequently, activating resources of another child node); and transmit, to the wireless repeater(Child access node/child IAB node), the second control information (deactivating resources of a child node and subsequently, activating resources of 
		Re claims 4, 34, 41, 48, Park teaches that the control information comprises an indication of at least one directional beam for communicating with the one or more UEs (activating a first beam of the first cell, a second beam of the second cell), a transmission direction (uplink/downlink communication), or any combination thereof (Fig. 36-37, Fig. 39, Par 0435-0442).
		Re claims 7, 37, 44, 51, Park teaches that the control information is transmitted over a physical downlink control channel (Activation indication is sent via a physical downlink control channel) (Fig. 39, Par 0441, Par 0492).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 5-6, 35-36, 42-43, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 31, 38, 45 above and further in view of Futaki (US 20190182000 A1, hereinafter referred to as Futaki).
		Re claims 5, 35, 42, 49, Park teaches that the control information (activating a first beam/second beam including SS beam) is transmitted to the 
		Park does not explicitly disclose to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks.
		Futaki teaches to transmit the control information (PDCCH) in a portion of a bandwidth used to transmit one or more synchronization signal blocks (PDCCH and SSB transmitted in the same BWP such as BWP#1, Fig. 13B-C) (Fig. 13B-C, Par 0121-0122, Par 0162-0163).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by including the step to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks, as taught by Futaki for the purpose of efficiently performing RLM measurement and CSI measurement when a carrier bandwidth is divided into multiple bandwidth parts (BWPs), as taught by Futaki (Par 0043, Par 0049).
		Park discloses to transmit the control information to the wireless repeater over a physical downlink control channel (PDCCH). Futaki discloses to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks. Therefore, Park in view of Futaki discloses to transmit the control information in a portion of a bandwidth used to transmit one or more synchronization signal blocks to the wireless repeater.

		Park does not explicitly disclose to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block.
		Futaki teaches to transmit the control information in a first bandwidth (BWP #2, 3 transmitting PDCCH) that is different from a second bandwidth (BWP # 1) used to transmit one or more synchronization signal block (SSB is transmitted in BWP #1 and no SSB is transmitted in BWP#2-3, Fig. 13C) (Fig. 13B-C, Par 0121-0122, Par 0162-0163).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Park by including the step to to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block, as taught by Futaki for the purpose of efficiently performing RLM measurement and CSI measurement when a carrier bandwidth is divided into multiple bandwidth parts (BWPs), as taught by Futaki (Par 0043, Par 0049).
		Park discloses to transmit the control information to the wireless repeater over a physical downlink control channel (PDCCH). Futaki discloses to transmit the control information in a first bandwidth that is different from a second bandwidth used to transmit one or more synchronization signal block. Therefore, 

Relevant prior art
		Tsuda (US 20210345218 A1) discloses that a donor base station communicates with a terminal apparatus through a plurality of relay base stations based on the service requirement (Fig. 9B, Fig. 15A-B). 















Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473